DETAILED ACTION
Claims 1-7, 9-17, and 19-20 are presented for examination.
Claims 1, 3, 7, 9, 11, 13, 17, and 19 have been amended.
Claims 8 and 18 are cancelled.
Prioritized Examination (Track 1) filed 6/11/2021 and GRANTED.
Examiner’s Amendment entered below.
This office action is in response to the amendment submitted on 24-FEB-2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/24/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Brad Liu 74809 on 3/4/2022.
The application has been amended as follows: 

Claim 1 (currently amended)
A method for exploiting oil and gas resources with improved protection effect of oil and gas reservoirs, comprising:

determining a corresponding type of database according to the reservoir sensitivity influence factor item;
determining whether numerical values of reservoir sensitivity influence factors corresponding to core parameters in the numerical values of the reservoir sensitivity influence factors include a first upper boundary value or a first lower boundary value;
inputting the numerical values of reservoir sensitivity influence factors into a first intelligent prediction model to obtain a reservoir sensitivity result of the oil and gas reservoirs when the first upper boundary value is included, wherein the first intelligent prediction model is pre-established according to an 
inputting the numerical values of reservoir sensitivity influence factors into a second intelligent prediction model to obtain a reservoir sensitivity result of the oil and gas reservoirs when the first lower boundary value is included, wherein the second intelligent prediction model is pre-established according to the expert system method using a lower boundary database divided from the corresponding type of database as the sample; and
inputting the numerical values of reservoir sensitivity influence factors into a third intelligent prediction model to obtain a reservoir sensitivity result of the oil and gas reservoirs when the first upper boundary value and the first lower boundary value both are not included, wherein the third intelligent prediction model is pre-established according to an artificial neural network method using an intermediate database divided from the corresponding type of database as the sample;
formulating protection measures of the oil and gas reservoirs according to the reservoir sensitivity result of the oil and gas reservoirs;
exploiting the oil and gas resources wherein the protection effect of the oil and gas reservoirs is improved by the protection measures.

Claim 11 (currently amended)
An apparatus for formulating protection measures of oil and gas reservoirs for exploiting oil and gas resources, comprising a memory and a processor, 

determining a corresponding type of database according to the reservoir sensitivity influence factor item;
determining whether numerical values of reservoir sensitivity influence factors corresponding to core parameters in the numerical values of the reservoir sensitivity influence factors include a first upper boundary value or a first lower boundary value;
inputting the numerical values of reservoir sensitivity influence factors into a first intelligent prediction model to obtain a reservoir sensitivity result of the oil and gas reservoirs when the first upper boundary value is included, wherein the first intelligent prediction model is pre-established according to an expert system method using an upper boundary database divided from the corresponding type of database as a sample;
inputting the numerical values of reservoir sensitivity influence factors into a second intelligent prediction model to obtain a reservoir sensitivity result of the oil and gas reservoirs when the first lower boundary value is included, wherein the second intelligent prediction model is pre-established according to the expert system method using a lower boundary database divided from the corresponding type of database as the sample; and
the sample;
formulating protection measures of the oil and gas reservoirs according to the reservoir sensitivity result of the oil and gas reservoirs;
exploiting the oil and gas resources wherein the protection effect of the oil and gas reservoirs is improved by the protection measures.

Response to Arguments - 35 USC § 112
Applicant’s arguments with respect to 35 U.S.C. 112(b) have been fully considered and are persuasive. Regarding the phrase “in the case”, the phrase has been removed, therefore the rendered moot. Regarding the term “accurate”, the term has been defined by the claim. The rejection of 35 U.S.C. 112(b) has been withdrawn.

Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of 35 U.S.C. 101 has been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

The instant application contains priority from Foreign Applications CN2020105321272 and CN202010531296, where both Foreign Applications have been granted. All references have been considered from both Foreign Applications, including the initial search report and the supplemental search reports. Examiner notes both Foreign Applications contain the same cited references between the two applications.

Wu et al., “Prediction of reservoir sensitivity using RBF neural network with trainable radial basis function” (2013) teaches a using a neural network for determining the sensitivities (abstract) and teaches the influence factors of the sensitives relating to the different rock properties (Table 1), however, the reference does not teach the boundary values for the sensitivities.
SUN et al., “APPLICATION OF ARTIFICIAL NEURAL NETWORK ON PREDICTION RESERVOIR SENSITIVITY” (2005) teaches a method using a back-propagation neural network for evaluating sensitivities (pg. 4770 right col ¶4) and determining sensitivity-influence factor (pg. 4771 left col ¶2), but does not teach limiting the bounds.
Jourdan et al., U.S. Patent Application Publication 2003/0220775 A1 (cited by Foreign Office) teaches a method for determining quantitative and qualitative factors [0024].

this reference or any reference of record or combination of references, do not disclose or suggest, the limitations as set forth in Claims 1 and 11, specifically

acquiring a reservoir sensitivity influence factor item and numerical values of corresponding reservoir sensitivity influence factors related to the oil and gas reservoirs;
determining a corresponding type of database according to the reservoir sensitivity influence factor item;
determining whether numerical values of reservoir sensitivity influence factors corresponding to core parameters in the numerical values of the reservoir sensitivity influence factors include a first upper boundary value or a first lower boundary value;
inputting the numerical values of reservoir sensitivity influence factors into a first intelligent prediction model to obtain a reservoir sensitivity result of the oil and gas reservoirs when the first upper boundary value is included, wherein the first intelligent prediction model is pre-established according to an expert system method using an upper boundary database divided from the corresponding type of database as a sample;
inputting the numerical values of reservoir sensitivity influence factors into a second intelligent prediction model to obtain a reservoir sensitivity result of the oil and gas reservoirs when the first lower boundary value is included, wherein the second intelligent prediction model is pre-established according to the expert system method using a lower boundary database divided from the corresponding type of database as the sample; and
inputting the numerical values of reservoir sensitivity influence factors into a third intelligent prediction model to obtain a reservoir sensitivity result of the oil and gas reservoirs when the first upper boundary value and the first lower boundary value both are not included, wherein the third intelligent prediction model is pre-established according to an artificial neural network method using an intermediate database divided from the corresponding type of database as the sample;
formulating protection measures of the oil and gas reservoirs according to the reservoir sensitivity result of the oil and gas reservoirs;
exploiting the oil and gas resources wherein the protection effect of the oil and gas reservoirs is improved by the protection measures.

In combination with the remaining features and elements of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-7, 9-17, and 19-20 are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.E.J./Examiner, Art Unit 2146                                                                                                                                                                                                        
/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2146